

113 S1964 IS: Passenger Fee Restructuring Exemptions Act of 2014
U.S. Senate
2014-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1964IN THE SENATE OF THE UNITED STATESJanuary 27, 2014Ms. Hirono (for herself, Ms. Murkowski, Mr. Begich, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, to exempt certain flights from increased aviation security service fees.1.Short titleThis Act may be cited as the Passenger Fee Restructuring Exemptions Act of 2014.2.Exceptions to restructuring of passenger fee(a)In generalSection 44940(c) of title 49, United States Code, is amended—(1)by striking Fees imposed and inserting the following:(1)In generalExcept as provided by paragraph (2), fees imposed; and(2)by adding at the end the following:(2)ExceptionsFees imposed under subsection (a)(1) may not exceed $2.50 per enplanement, and the total amount of such fees may not exceed $5.00 per one-way trip, for passengers—(A)boarding to an eligible place under subchapter II of chapter 417 for which essential air service compensation is paid under that subchapter; or(B)on flights, including flight segments, between 2 or more points in Hawaii or 2 or more points in Alaska..(b)Conforming amendmentSection 601(d) of the Bipartisan Budget Act of 2013 is amended in the matter preceding paragraph (1) by inserting , as modified by the amendments made by section 2 of the Passenger Fee Restructuring Exemptions Act of 2014 after subsection (b) .